Order entered July 8, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00595-CV

                BILLY SCHOPPE AND CANDACE SCHOPPE, Appellants

                                               V.

  DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR MORGAN
    STANLEY LOAN TRUST 2005-7 AND WELLS FARGO BANK, N.A., Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-10731

                                           ORDER
       Before the Court is appellants Billy Schoppe and Candace Schoppe’s July 6, 2015 post

bankruptcy motion for reinstatement of their appeal, advising the Court that their bankruptcy

case was dismissed and attaching a copy of the bankruptcy court’s May 18, 2015 order

dismissing the case. This Court heard oral argument of this appeal on October 8, 2013. During

rebuttal at the oral argument, counsel for the Schoppes represented to and advised this Court, for

the first time, that Billy Schoppe had filed for Chapter 13 bankruptcy after the final judgment in

this case was signed. On November 5, 2013, this Court removed this case from submission and

abated the cause. On January 28, 2014, this Court denied the Schoppes’ November 21, 2013

motion for reinstatement and December 19, 2013 supplement to their motion for reinstatement.
       The Court REINSTATES this appeal.

       The oral argument and submission of this appeal, which occurred during the automatic

stay, are void. See York v. State, 373 S.W.3d 32 (Tex. 2012). This case will be reset for

submission in due course.

                                                /s/    DOUGLAS S. LANG
                                                       JUSTICE